Citation Nr: 1734511	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-04 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from March 1973 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In November 2015, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is now returned to the Board for further appellate review.  A more detailed procedural history is set forth in the remand.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty in the U.A. Navy from March 1973 to November 1991.  He contends that he has a cardiovascular disorder that is related to his active service.  See Claim, May 2009; DRO hearing testimony, November 2012.

In the alternative, the Veteran asserts it is secondary to his service-connected delusional disorder, tinnitus, tinea cruris, tinea pedis with onychomycosis, malaria, or bilateral hearing loss.  See Brief, October 2015.

By way of background, the Veteran's service treatment records include a July 1991 psychiatric admission record that notes that an echo cardiogram (ECG) revealed sinus bradycardia with a rate of 57 BPM, and a suggestion of left ventricle hypertrophy (LVH) by voltage criteria.  See STRs, Set 2 at p.5 of 10.  It was opined that while the ECG showed a sinus bradycardia with voltage criteria LVH, the Veteran was known to be a good runner in good aerobic condition, urine drug screen was positive for amphetamines, and the ECG findings were "proved to be erroneous" and due to Robitussin DM.  See STRs, Set 7 at p.1.  

Post-service, September 1997 Naval Medical Center San Diego records show the Veteran was transported to the emergency room with complaints of heart palpitations.  See Naval Medical Center records, received November 2016 at p.5 of 10.   An echo was noted as "excellent," the left ventricle was normal in size and configuration, and the left ventricular wall thickness was normal.  See Naval Medical Center records, received November 2016 at p.2 of 10 (different set).  Paroxysmal atrial fibrillation was diagnosed.  See id. at p.7.

An April 2009 Naval Medical Center San Diego echocardiogram report shows the interpretation included a secundum type atrial septal defect (ASD), LVH, the right ventricle was dilated, and the left and right atriums were dilated.  See also records received February 2013, and November 2016 at p.2 of 160.

A November 2012 VA examination report shows the VA examiner noted diagnosed "congenital ASD with residual left ventricular hypertrophy (LVH), right ventricular dilatation, and bi-atrial dilatation" since April 2009.  The examiner noted the Veteran's in-service diagnosis of sinus bradycardia, but observed that it was not a pathological medical condition, that it was a normal variant seen in athletes, and that it was unrelated to the Veteran's current ASD.  The examiner reported that ASD was a "congenital problem" and that there was nothing to indicate that it was worsened or aggravated beyond its expected progression by military service.  The examiner opined that the ASD caused the LVH and cardiac dilatation conditions, and that the history of sinus bradycardia did not constitute a pathological condition.  The examiner did not address, among other things, whether the Veteran's ASD was subject to superimposed disease or injury in service resulting in additional disability, or secondary service connection.

In November 2015, the Board remanded the Veteran's claim to obtain copies of the Veteran's Naval Medical Center Records, and for a VA medical opinion.  

A May 2016 VA medical opinion was provided.  The VA examiner opined that the Veteran's atrial septal defect (ASD) constituted a congenital defect, and that it is less likely than not that there was a superimposed injury or disease in service that resulted in additional heart disability.  The examiner further opined that it was not caused or aggravated by service-connected disability, and that there was no evidence of any other cardiovascular disorders.  

As shown above, however, the November 2012 VA examiner's report noted LVH, right ventricular dilatation, and bi-atrial dilatations, which were not addressed in the May 2016 VA medical opinion.  See also Naval Medical Center records, received February 2013, and received November 2016 at p.2 of 160.  The Board adds that recently, in November 2016, several Naval Medical Center records were associated with the claims file, including records relating to the Veteran's heart.

In light of the above, the Board finds that this matter should be remanded so that the May 2016 VA examiner may provide an addendum opinion to address the Veteran's noted LVH, right ventricular dilatation/enlargement, and bi-atrial dilatation, including to clarify whether these conditions are related to the Veteran's active service, or whether they are caused or aggravated by one or more service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Ask the same VA examiner who provided the May 2016 VA medical opinion for the Veteran's claimed cardiovascular disorder to provide an addendum VA medical opinion.  The complete claims folder must be provided to the examiner for review, including a copy of this remand, and the examiner must note that the claims folder has been reviewed.  The examiner should clarify whether "it is at least as likely as not" that the Veteran has a cardiovascular disorder other than ASD that is: 

a) Related to his active service, or 

b) Caused or aggravated beyond the natural progress of the disease by his service-connected delusional disorder, tinnitus, tinea cruris, tinea pedis with onychomycosis, malaria, or bilateral hearing loss.  

The VA examiner should address the etiology of the diagnosed LVH, right ventricular dilatation or enlargement, and bi-atrial dilatation.  See Naval Medical Center records, received February 2013, and received November 2016 at p.2 of 160; see also VA examination report, November 2012.  Direct service connection should be addressed, as well as whether these conditions were caused or aggravated by the Veteran's service-connected delusional disorder, tinnitus, tinea cruris, tinea pedis with onychomycosis, malaria, or bilateral hearing loss.

Please direct the examiner's attention to Naval Medical Center records recently associated with the claims file in February 2013, and November 2016.  

Any opinion must be accompanied by a complete rationale.  

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

